         Case 3:20-mj-01081-SALM Document 1 Filed 12/14/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

 IN RE: SUBPOENA TO TWITTER, INC.                  Case No.      3:20MJ1081(SALM)
 N-19-1-201 (Control #1610)


          APPLICATION FOR ORDER COMMANDING TWITTER, INC. NOT
          TO NOTIFY ANY PERSON OF THE EXISTENCE OF A SUBPOENA

       The United States requests that the Court order Twitter, Inc. (“Twitter”) not to notify any

person (including the subscribers and customers of the account(s) listed in the below-referenced

subpoena) of the existence of the subpoena for 365 days.

       Twitter is a provider of an electronic communication service, as defined in 18 U.S.C. §

2510(15), and/or a remote computer service, as defined in 18 U.S.C. § 2711(2). Pursuant to 18

U.S.C. § 2703, the United States obtained the subpoena (N-19-1-201, Control #1610, which will

be made available for the Court's inspection but will not be filed on the docket), which requires

Twitter to disclose certain records and information to the United States. This Court has authority

under 18 U.S.C. § 2705(b) to issue "an order commanding a provider of electronic communications

service or remote computing service to whom a warrant, subpoena, or court order is directed, for

such period as the court deems appropriate, not to notify any other person of the existence of the

warrant, subpoena, or court order." Id.

       In this case, such an order would be appropriate because the subpoena relates to an ongoing

threat investigation that is neither public nor known to any of the targets of the investigation, and

its disclosure may alert the targets to the ongoing investigation. Accordingly, there is reason to

believe that notification of the existence of the subpoena will seriously jeopardize the

investigation, including by: giving targets an opportunity to flee, destroy or tamper with evidence,

change patterns of behavior, intimidate potential witnesses, or endanger the life or physical safety
         Case 3:20-mj-01081-SALM Document 1 Filed 12/14/20 Page 2 of 2




of an individual. See 18 U.S.C. § 2705(b). Some of the evidence in this investigation is stored

electronically. If alerted to the existence of the subpoena, the subjects under investigation could

destroy that evidence, including information saved to their personal computers.

       WHEREFORE, the United States respectfully requests that the Court grant the attached

Order directing Twitter not to disclose the existence or content of the subpoena, except that Twitter

may disclose the subpoena to an attorney for Twitter for the purpose of receiving legal advice.

       Executed on December 14, 2020




                                              ______________________________________
                                              DOUGLAS P. MORABITO
                                              ASSISTANT UNITED STATES ATTORNEY
                                              Federal Bar No. ct20962
                                              United States Attorney’s Office
                                              157 Church Street – 25th Floor
                                              New Haven, CT 06510
                                              203-821-3700
                                              Douglas.Morabito@usdoj.gov




                                                 2
